              Case:19-10847-MER Doc#:4 Filed:02/06/19                                       Entered:02/06/19 16:43:35 Page1 of 2


 Fill in this information to identify your case:

 Debtor 1                 Benjamin Valdez Rivera
                          First Name                        Middle Name              Last Name

 Debtor 2                 Kelsey Lynne Valdez
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF COLORADO

 Case number
 (if known)                                                                                                                       Check if this is an
                                                                                                                                  amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Merchants Preferred                                  Surrender the property.                              No
    name:              Lease-Purchase Srvcs                                 Retain the property and redeem it.
                                                                                                                                 Yes
                                                                            Retain the property and enter into a
    Description of       Sectional couch                                    Reaffirmation Agreement.
    property                                                                Retain the property and [explain]:
    securing debt:                                                         RETAIN AND PAY PURSUANT TO
                                                                          CONTRACT

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?

 Lessor's name:               Merchants Preferred Lease-Purchase Srvcs                                                     No

                                                                                                                           Yes

 Description of leased        Sectional couch purchase
 Property:



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case:19-10847-MER Doc#:4 Filed:02/06/19                                        Entered:02/06/19 16:43:35 Page2 of 2


 Debtor 1      Benjamin Valdez Rivera
 Debtor 2      Kelsey Lynne Valdez                                                                   Case number (if known)



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Benjamin Valdez Rivera                                                   X /s/ Kelsey Lynne Valdez
       Benjamin Valdez Rivera                                                          Kelsey Lynne Valdez
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        February 6, 2019                                                 Date    February 6, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                     page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
